Title: From George Washington to the United States Senate and House of Representatives, 9 March 1792
From: Washington, George
To: United States Senate and House of Representatives

 

United States [Philadelphia] March 9th 1792.
Gentlemen of the Senate, and of the House of Representatives.

I now lay before you a General Account rendered by the Bankers of the United States at Amsterdam of the payments they had made between the 1st of July 1790 and 1791 from the fund deposited in their hands for the purposes of the Act providing the means of intercourse between the United States, and foreign Nations, and of the balance remaining in their hands; together with a letter from the Secretary of State on the subject.

Go: Washington

